              Case 2:18-cv-00136-RSM Document 28 Filed 04/10/19 Page 1 of 7




 1                                                                     Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8                           WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10    UNITED STATES OF AMERICA,                                   NO. CV18-136 RSM
11                              Petitioner,
                                                                  GOVERNMENT’S MOTIONS RE:
12                                                                WAIVER OF ATTORNEY-CLIENT
13                                                                PRIVILEGE AND TO AMEND § 2255
                          v.
                                                                  MOTION BRIEFING SCHEDULE
14    ROBERT D. THORSON,
15                                                                Noted For: Friday, May 3, 2019
                               Respondent.
16
17          The United States of America, by and through Brian T. Moran, United States
18 Attorney for the Western District of Washington, and Stephen P. Hobbs, Assistant
19 United States Attorney for said District, hereby files this motion regarding waiver of
20 attorney client privilege and to amend briefing schedule. As set forth herein, Robert
21 Thorson has implicitly waived the attorney-client privilege with respect to the ineffective
22 assistance of counsel issues raised in his 2255 motion. The government should be
23 permitted to speak with Thorson’s former counsel, Stephan Illa, regarding Thorson’s
24 ineffective assistance of counsel claims and to receive copies of any documents in his file
25 pertaining to these claims. Finally, in order to allow the parties adequate time to address
26 this motion, and for the government to investigate the ineffective assistance claims, the
27 government proposes amending the briefing schedule as set forth herein.
28

     Government’s Motion Re Waiver of Attorney-Client Privilege - 1                UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
     U.S. v. THORSON / CV18-136 RSM
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
               Case 2:18-cv-00136-RSM Document 28 Filed 04/10/19 Page 2 of 7




 1                              I.       PROCEDURAL BACKGROUND 1
 2           Defendant Robert D. Thorson, was convicted by a jury of Production of Visual
 3 Depictions of Minors Engaged in Sexually Explicit Conduct, in violation of 18 U.S.C. §
 4 2251(e), and Possession of Visual Depictions of Minors Engaged in Sexually Explicit
 5 Conduct, in violation of 18 U.S.C. § 2252(a)(4)(B) and §2252(b)(2). Dkt. 87. On May
 6 12, 2017, the Court sentenced Thorson to 324 months. Dkt. 131 & 132.
 7           On January 30, 2018, Thorson filed a “Motion to Vacate, Set Aside or Correct
 8 Sentence Pursuant to § 2255” (the 2255 motion”). 2255 Dkt. 1.
 9           On March 28, 2019, the Court ordered the government to respond to Thorson’s
10 original 2255 motion (2255 Dkt. 1) within 45 days. 2255 Dkt. 26.
11                                            II.      DISCUSSION
12           The Ninth Circuit has held that a petitioner in a habeas corpus action who raises a

13 Sixth Amendment claim of ineffective assistance of counsel waives the attorney client
14 privilege as to the matters challenged. Bittaker v. Woodford, 331 F.3d 715, 716 (9th Cir.
15 2003). In Bittaker, the Ninth Circuit noted that “[t]he rule that a litigant waives the
16 attorney-client privilege by putting the lawyer’s performance at issue during the course of
17 litigation dates back to at least to Hunt v. Blackburn, 128 U.S. 464 (1888).” Bittaker, 331
18 F.3d at 718 (parallel citations omitted). The Ninth Circuit has referred to “this simple
19 rule” as the “fairness principle.” Id. at 719.
20        Under this principle, a party may not use the privilege as both a shield and a

21 sword; thus, when a party raises an issue that would make it unfair to protect that party’s
22 attorney-client privilege, the courts find that the party has implicitly waived it. Id.; see
23 also Hunt v. Blackburn, 128 U.S. 464, 470 (1888) (“if the client has voluntarily waived
24 the privilege, it cannot be insisted on to close the mouth of the attorney”); United States
25 v. Amlani, 169 F.3d 1189, 1195 (9th Cir. 1999) (attorney-client privilege implicitly
26 waived when defendant raised issue of attorney disparagement); Wharton v. Calderon,
27
28   1
       “Dkt.” refers to the docket numbers under CR16-277-RSM. “2255 Dkt.” refers to the docket numbers under
     CV18-136-RSM
      Government’s Motion Re Waiver of Attorney-Client Privilege - 2                       UNITED STATES ATTORNEY
                                                                                          700 STEWART STREET, SUITE 5220
      U.S. v. THORSON / CV18-136 RSM
                                                                                            SEATTLE, WASHINGTON 98101
                                                                                                  (206) 553-7970
              Case 2:18-cv-00136-RSM Document 28 Filed 04/10/19 Page 3 of 7




 1 127 F.3d 1201, 1203 (9th Cir. 1997); Home Indem. Co. v. Lane Powell Moss & Miller, 43
 2 F.3d 1322, 1326 (9th Cir. 1995); Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1162
 3 (9th Cir. 1992) (“Where a party raises a claim which in fairness requires disclosure of the
 4 protected communication, the privilege may be implicitly waived.”). The Ninth Circuit
 5 has explained that “[i]n practical terms, this means that parties in litigation may not abuse
 6 the privilege by asserting claims the opposing party cannot adequately dispute unless it
 7 has access to the privileged materials. The party asserting the claim is said to have
 8 implicitly waived the privilege.” Bittaker, 331 F.3d at 719.
 9          The extent of the waiver is determined by the nature of the claims alleged. If the
10 claims put the privileged information at issue, and allowing the privilege would deny the
11 opposing party access to information vital to its defense, it is waived as to that
12 information. Home Indem. Co., 43 F.3d at 1326. The court’s “overarching concern” is
13 whether application of the privilege would be “manifestly unfair” to the opposing party.
14 Id. Thus, “the court must impose a waiver no broader than needed to ensure the fairness
15 of the proceedings before it. . . . [Courts] that have imposed waivers under the fairness
16 principle have therefore closely tailored the scope of the waiver to the needs of the
17 opposing party in litigating the claim in question.” Bittaker, 331 F.3d at 720-721. The
18 Ninth Circuit has noted that: “the holder of the privilege may preserve the confidentiality
19 of the privileged communications by choosing to abandon the claim that gives rise to the
20 waiver condition.” Id. at 721. Finally, the waiver should be limited, such that otherwise
21 privileged conversations should be used only to resolve the dispute at hand. Id.
22           In his 2255 motion, Thorson raises the following ineffective assistance of counsel
23 claims:
24              • Communication of Plea Offer. Thorson asserts that trial counsel
                  deliberately failed to communicate a plea offer by the government
25
                  until after trial.
26              • Investigation of Defense. Thorson asserts that trial counsel failed to
27                investigate his alleged defenses, specifically that Lukens’ brother
                  Charles was a pedophile who must have committed the criminal acts
28

     Government’s Motion Re Waiver of Attorney-Client Privilege - 3          UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. THORSON / CV18-136 RSM
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:18-cv-00136-RSM Document 28 Filed 04/10/19 Page 4 of 7




 1                  for which Thorson was charged and who must have been responsible
                    for the fingerprint on picture taken on Thorson’s cellphone.
 2
                • Timing of Child Pornography Evidence. Thorson asserts that trial
 3                counsel failed to investigate the fact that all of the evidence of child
 4                pornography appears on Thorson’s electronic devices one month
                  after Thorson met Luksan.
 5
                • Lies During Opening Statement. Thorson asserts that trial counsel
 6                told “lies” during opening statement, specifically that not everyone
 7                in the house could afford a phone that Thorson paid the household
                  bills, and that Luksan had heard Thorson hang up quickly on the
 8                phone which she considered “suspicious behaviour”.
 9              • Investigation of Penis Tattoo. Thorson asserts that trial counsel
10                failed to investigate his claim that he had a tattoo on his penis since
                  1988. Includes a claim that defense counsel failed to follow up with
11                state defense counsel, his former wife, and a friend.
12              • Failure to Impeach Witnesses at Trial. Thorson asserts that trial
13                counsel failed to impeach witnesses at trial. This claim is
                  extraordinarily vague, but appears to relate to the Thorson’s fifth
14                ground for relief.
15              • Motion to Supress. Thorson asserts that trial counsel only made a
16                “token” effort to suppress the evidence from the search of Thorson’s
                  cell phone.
17
                • Response to Government’s Motions in Limine. Thorson asserts
18                that trial counsel failed to respond to government motions precluding
19                him from presenting certain affirmative defenses.

20 See Thorson 2255 Motion, Ground for Relief Four (Ineffective Assistance of Counsel),
21 attached as Exhibit A.
22          Consistent with the “fairness principle,” the government respectfully submits that

23 it is entitled to speak with trial counsel Stephan Illa regarding the issues summarized
24 above, to include discussion concerning any communications, whether oral or written,
25 between Mr. Illa and Thorson that touches on the alleged ineffective assistance of counsel
26 claims. Further, the government respectfully submits that it is entitled to copies of any
27 documents in Mr. Illa’s case file pertaining to these issues. The government dos not
   object to Mr. Illa providing his responses in a summary declaration for the Court.
28

     Government’s Motion Re Waiver of Attorney-Client Privilege - 4          UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. THORSON / CV18-136 RSM
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:18-cv-00136-RSM Document 28 Filed 04/10/19 Page 5 of 7




 1                    III.     MOTION TO AMEND BRIEFING SCHEDULE
 2          The government’s response to Thorson’s 2255 motion is currently due on Friday,
 3 May 10, 2019. The government wants to give Thorson the opportunity to respond to this
 4 motion and -- should the Court permit the government to discuss the ineffective
 5 assistance of counsel allegations with Mr. Illa -- will also need a reasonable amount of
 6 time to afterward to review Mr. Illa’s response and to finalize the government’s response
 7 to Thorson’s 2255 Motion.
 8          Accordingly, to provide time for Thorson to receive and respond to this motion,
 9 the government is noting it for May 3, 2019.
10        The government requests that the current due date for its answer brief to Thorson’s
11 2255 motion be stricken and that it be given until Friday, June 28, 2019 to file its
12 response to Thorson’s 2255 motion. The government will file its response at an earlier
13 date if it has received the relevant information from Mr. Illa that allows it to do so.
14                                          IV.     CONCLUSION
15          For the reasons set forth herein, the Court should issue an order recognizing that

16 Thorson has implicitly waived his attorney-client privilege with respect to his claim
17 ineffective assistance of trial counsel claims; permitting his former attorney to speak with
18 the government about these issues and to provide copies of any documents from his case
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     Government’s Motion Re Waiver of Attorney-Client Privilege - 5          UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. THORSON / CV18-136 RSM
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:18-cv-00136-RSM Document 28 Filed 04/10/19 Page 6 of 7




1 file pertaining to this issue. Further, the government should be permitted to file its
2 response to Thorson’s 2255 motion by June 28, 2019.
3                   DATED this 10th day of April, 2019.
4
                                                               Respectfully submitted,
5
6                                                              BRIAN T. MORAN
                                                               United States Attorney
7
8                                                              /s/ Stephen P. Hobbs
                                                               STEPHEN P. HOBBS
9                                                              Assistant United States Attorney
10                                                             United States Attorney's Office
                                                               700 Stewart Street, Suite 5220
11                                                             Seattle, Washington 98101
12                                                             Phone: (206) 553-4301
                                                               Fax: (206) 553-0755
13                                                             E-mail: stephen.p.hobbs@usdoj.gov
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Government’s Motion Re Waiver of Attorney-Client Privilege - 6                 UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     U.S. v. THORSON / CV18-136 RSM
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
              Case 2:18-cv-00136-RSM Document 28 Filed 04/10/19 Page 7 of 7




1                                     CERTIFICATE OF SERVICE
2           I hereby certify that on April 10, 2019, I electronically filed the foregoing with the
3 Clerk of the Court using the CM/ECF system, and to be served on the Defendant, David
4 Posey, who is proceeding pro se, by First Class Mail to the following address:
5           Robert D. Thorson
            FCI Sheridan
6           27072 Ballston Road
7           Sheridan, OR 97378
8
9
10                                                             /s/ Becky Hatch
11                                                             BECKY HATCH
                                                               Legal Assistant
12                                                             United States Attorney’s Office
13                                                             700 Stewart Street, Suite 5220
                                                               Seattle, Washington 98101
14                                                             Phone: (206) 553-4161
15                                                             Fax: (206) 553-0755
                                                               Email: becky.hatch@usdoj.gov
16
17
18
19
20
21
22
23
24
25
26
27
28

     Government’s Motion Re Waiver of Attorney-Client Privilege - 7                 UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     U.S. v. THORSON / CV18-136 RSM
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
